Exhibit 10.1

 

 

SALE AGREEMENT

dated as of March 31, 2016

and effective as of the initial Lease Closing Date

among

THE SELLERS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS SELLERS,

as Sellers

and

[                    ],

as Buyer

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINITIONS AND RELATED MATTERS

     1      SECTION 1.1   

Defined Terms

     1      SECTION 1.2   

Other Interpretive Matters

     3   

ARTICLE II AGREEMENT TO PURCHASE AND SELL

     3      SECTION 2.1   

Purchase and Sale

     3      SECTION 2.2   

Purchase Price

     3      SECTION 2.3   

No Recourse

     3      SECTION 2.4   

Intention of the Parties

     3    ARTICLE III REPRESENTATIONS AND WARRANTIES      4      SECTION 3.1   

Mutual Representations and Warranties

     4      SECTION 3.2   

Additional Representations and Warranties of the Sellers

     5      SECTION 3.3   

Additional Representations and Warranties of the Buyer

     7    ARTICLE IV GENERAL COVENANTS      7      SECTION 4.1   

Mutual Covenants

     7      SECTION 4.2   

Additional Covenants of the Sellers

     8    ARTICLE V INDEMNIFICATION      9      SECTION 5.1   

Indemnities by the Sellers

     9    ARTICLE VI MISCELLANEOUS      10      SECTION 6.1   

Amendments, etc.

     10      SECTION 6.2   

No Waiver; Remedies

     11      SECTION 6.3   

Notices, Etc.

     11      SECTION 6.4   

Binding Effect; Assignment

     11      SECTION 6.5   

Third Party Rights

     11      SECTION 6.6   

Survival

     11      SECTION 6.7   

Costs and Expenses

     12      SECTION 6.8   

Execution in Counterparts; Integration

     12      SECTION 6.9   

Governing Law

     12      SECTION 6.10   

Waiver of Jury Trial

     12      SECTION 6.11   

Consent to Jurisdiction; Waiver of Immunities

     12      SECTION 6.12   

No Proceedings

     13      SECTION 6.13   

Severability

     13    SCHEDULE I   

Equipment

   SCHEDULE II   

Purchase Price

   SCHEDULE III   

UCC Information

   ANNEX I   

Form of Unsecured Note

  



--------------------------------------------------------------------------------

SALE AGREEMENT

This SALE AGREEMENT, dated as of March 31, 2016 and effective as of the initial
Lease Closing Date (this “Agreement”), is among THE PERSONS IDENTIFIED ON THE
SIGNATURE PAGES HERETO AS SELLERS, as sellers (collectively, the “Sellers” and,
each, a “Seller”), and [                    ], as buyer (the “Buyer”).

W I T N E S S E T H:

WHEREAS, each Seller wishes to sell and the Buyer wishes to purchase the
equipment identified on Schedule I hereto related to such Seller, together with
any replacement parts and repairs for any such equipment that continues to be
serialized on the same serial record that is maintained and continued as exists
as of the date hereof (collectively with respect to all of the Sellers, the
“Equipment”), pursuant to and in accordance with the terms hereof;

WHEREAS, the Buyer has agreed to pay to each Seller the related Purchase Price
in accordance with the terms hereof;

WHEREAS, pursuant to that certain Master Lease Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Master Lease Agreement”), by and among the Sellers, the other lessees party
thereto, the Buyer and the other lessors party thereto, as supplemented by each
Equipment Lease Schedule (the Master Lease Agreement together with each
Equipment Lease Schedule, collectively, the “Equipment Leases” and, each, an
“Equipment Lease”), Buyer will on the initial Lease Closing Date commence
leasing the applicable Equipment to the relevant Seller;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS AND RELATED MATTERS

SECTION 1.1 Defined Terms. In this Agreement, capitalized terms not otherwise
defined herein have the meaning provided for such terms in Appendix A to the
Master Lease Agreement. In addition, the following terms used herein have the
meanings indicated below:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” shall have the meaning provided in the preamble of this Agreement.

“Applicable Parties” means each of (i) the Senior Administrative Agent, if the
Senior Loan is outstanding, (ii) the Tranche A Administrative Agent, if the
Tranche A Loan is outstanding, (iii) the Tranche B Administrative Agent, if the
Tranche B Loan is outstanding and (iv) the Tranche C Administrative Agent, if
the Tranche C Loan is outstanding.

 

1



--------------------------------------------------------------------------------

“Buyer” shall have the meaning provided in the preamble of this Agreement.

“Collections” means all cash collections and other proceeds in respect of the
Equipment, including, without limitation or duplication, any (i) Rental Payments
(including interest payments and principal payments as part of rental payments),
guaranty payments, prepayments, amendment fees, prepayment fees and waiver fees
payable with respect to the Master Lease Agreement, (ii) any payments made in
respect of the Guaranty, (iii) sale proceeds and (iv) other amounts received in
respect thereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Eligible Equipment” shall have the meaning provided in the Senior Credit
Agreement.

“Equipment” shall have the meaning provided in the preamble of this Agreement.

“Equipment Lease” shall have the meaning provided in the preamble of this
Agreement.

“Indemnified Amount” shall have the meaning provided in Section 5.1(a) of this
Agreement.

“Indemnified Party” shall have the meaning provided in Section 5.1(a) of this
Agreement.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Master Lease Agreement” shall have the meaning provided in the preamble of this
Agreement.

“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

“Purchase Price” means, with respect to each Seller, the amount set forth on
Schedule II hereto.

“Seller” shall have the meaning provided in the preamble of this Agreement.

“Servicer” means Portfolio Financial Servicing Company.

“Servicing Agreement” means the servicing agreement, dated as of the date
hereof, among the clients party thereto and the Servicer.

“Servicing Report” shall have the meaning provided in the Servicing Agreement.

“Tax Matters Agreement” shall mean that certain Tax Matters Agreement, dated as
of March 31, 2016 and effective as of the initial Lease Closing Date, among 48
Wall St. Holdco Services, Inc., Sprint Corporation, the lenders party thereto
and the borrowers party thereto.

 

2



--------------------------------------------------------------------------------

“Termination Date” means the date on which the Master Lease Agreement is
terminated.

“Transaction Documents” means, collectively, the Loan Documents, this Agreement,
the Purchase Agreement, the Master Lease Agreement, those certain unsecured
promissory notes dated as of March 31, 2016 and effective as of the initial
Lease Closing Date, made by a Lessor in favor of a Lessee and any amendment,
waiver, supplement or other modification to any of the foregoing.

“Unsecured Note” shall have the meaning provided in Section 2.2(b) of this
Agreement.

SECTION 1.2 Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to Section 1.2 of the Master Lease
Agreement.

ARTICLE II

AGREEMENT TO PURCHASE AND SELL

SECTION 2.1 Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement, on the initial Lease Closing Date, each Seller,
severally and for itself, hereby sells to the Buyer, and, in consideration of
the payment of the related Purchase Price, the Buyer hereby purchases from such
Seller, all of such Seller’s right, title and interest in, to and under the
Equipment related to such Seller as set forth on Schedule I hereto.

SECTION 2.2 Purchase Price. With respect to each Seller, the Purchase Price for
the Equipment sold by such Seller to the Buyer on the initial Lease Closing Date
shall be paid by the Buyer to such Seller as follows:

(a) on the initial Lease Closing Date, the Buyer shall pay to such Seller a
portion of the related Purchase Price in cash as set forth on Schedule II
hereto; and

(b) the remaining portion of the related Purchase Price shall be paid by the
Buyer by the issuance of an unsecured subordinated promissory note in the form
of Annex I to this Agreement (each, an “Unsecured Note”). The Buyer hereby
agrees that if it intends to issue an Unsecured Note that has any changes from
the form attached hereto as Annex I to this Agreement other than the insertions
of the applicable date, the principal amount and the identity and address of the
related holder, the Buyer shall obtain prior written consent of the Applicable
Parties to such change prior to issuing such Unsecured Note.

SECTION 2.3 No Recourse. Except as specifically provided in this Agreement, the
sale, transfer and assignment of the Equipment pursuant to this Agreement is
irrevocable and without recourse to any Seller, except as expressly stated
herein.

SECTION 2.4 Intention of the Parties.

(a) All parties hereto intend for the transaction contemplated by this Agreement
to be an absolute sale.

 

3



--------------------------------------------------------------------------------

(b) In the event, however, that notwithstanding the intent expressed in
Section 2.4(a) above, any sale, transfer and assignment contemplated by this
Agreement is determined not to be a sale of the related Equipment by any Seller
to Buyer, each Seller does hereby grant to the related Buyer a first priority
perfected security interest in all of such Seller’s now or hereafter existing
right, title and interest in, to and under the related Equipment and all income
and proceeds thereof, and agrees that this Agreement shall constitute a security
agreement under applicable Law. Each Seller hereby authorizes the Buyer, or its
respective designees to file one or more (i) UCC financing statements naming the
applicable Seller as “debtor” and the Buyer as “secured party” in each
jurisdiction that the Buyer deems necessary in order to protect its security
interests in such Equipment, (ii) continuation statements, and (iii) amendments
thereto and assignments thereof, relative to all or any of the Equipment now
existing or hereafter arising in the name of such Seller. For U.S. federal,
state and local income tax purposes the Sellers and Buyer shall treat this
Agreement and the transactions described herein in the manner provided in the
Tax Matters Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Mutual Representations and Warranties. Each Seller represents and
warrants to the Buyer, and the Buyer represents and warrants to the Sellers, as
of the date hereof and the initial Lease Closing Date, as follows:

(a) Organization and Good Standing. It has been duly organized or incorporated
in, and is validly existing as a corporation, exempted company, partnership or
limited liability company, as applicable in good standing under the Laws of its
jurisdiction of organization or incorporation, with power and authority to own
its properties and to conduct its business as such properties are presently
owned and such business is presently conducted and will be conducted, except to
the extent that such failure could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which its
ownership or lease of property or the conduct of its business (including its
obligations under this Agreement) requires such qualifications, licenses or
approvals, except where the failure to be in good standing or to hold any such
qualifications, licenses and approvals could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and (B) carry out the terms
of and perform its obligations under this Agreement, (ii) has duly authorized by
all necessary corporate, partnership or limited liability company action, as
applicable, the execution, delivery and performance of this Agreement, and
(iii) has duly authorized, executed and delivered this Agreement.

 

4



--------------------------------------------------------------------------------

(d) Binding Obligations. This Agreement constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the due execution, delivery and performance by it of the terms
hereof will not (i) violate or result in a default under, (A) its articles or
certificate of incorporation, memorandum and articles of association, by-laws,
certificate of formation, limited liability company agreement, partnership
agreement or other organizational documents, as applicable or (B) any material
indenture, agreement or instrument binding on it, (ii) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or instrument, except for any Lien that arises under
the Transaction Documents, or (iii) violate in any material respect any Law
applicable to it or any of its properties.

(f) Bulk Sales Act. No transaction contemplated hereby requires compliance by it
with any bulk sales act or similar Law.

(g) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its Knowledge,
threatened in writing against it as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or seeking to prevent the consummation of the purposes of this Agreement
or the transactions contemplated hereby.

(h) Licenses and Approvals. No license, authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for its due execution, delivery and performance of this Agreement or
the transactions contemplated hereby, in each case, that has not been made or
obtained other than registrations and notifications that are permitted to be
obtained after the date hereof, which it shall obtain or cause to be obtained
within the statutorily prescribed timeframe.

SECTION 3.2 Additional Representations and Warranties of the Sellers. Each
Seller represents and warrants to the Buyer as of the date hereof and the
initial Lease Closing Date, as follows:

(a) Valid Sale. This Agreement constitutes an absolute and irrevocable sale of
the related Equipment to the Buyer.

(b) Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.

(c) Quality of Title. Prior to its sale to the Buyer hereunder, the related
Equipment is owned by it free and clear of any Liens (other than Permitted
Equipment Liens); when the Buyer purchases such Equipment, the Buyer shall have
acquired it for fair consideration and reasonably equivalent value, free and
clear of any Liens (other than Permitted

 

5



--------------------------------------------------------------------------------

Equipment Liens) and no valid effective financing statement or other instrument
similar in effect covering any such Equipment is on file in any recording
office, except such as may be filed in connection with any Permitted Equipment
Liens created under the Loan Documents.

(d) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized and the jurisdiction of such organization are specified in
Schedule III and its chief executive office is at the address specified in
Schedule III (or at such other location, notified to the Buyer, the Senior
Security Agent, the Tranche A Security Agent, the Tranche B Security Agent and
the Tranche C Security Agent). It has never had any, trade names, fictitious
names, assumed names or “doing business as” names and is “located” in the
jurisdiction specified in Schedule III for purposes of Section 9-307 of the UCC.
It is organized in only a single jurisdiction.

(e) Investment Company Act. It is not an “investment company” as defined in, or
subject to regulation under, the Investment Company Act.

(f) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided or
(ii) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. No tax lien has been filed, and, to its
Knowledge, no claim is being asserted, with respect to any such tax or
assessment that could reasonably be expected to result in a Material Adverse
Effect.

(g) Software Licenses. The execution, delivery and performance of this Agreement
do not infringe any licenses or other agreements for the use of the software
connected to the Equipment.

(h) [Reserved].

(i) [Reserved].

(j) Disclosure. None of the reports or other information contained in the Data
Room taken together with any information contained in the public filings made by
Sprint with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading.

(k) No Sanctions. None of it nor any of its directors or officers: (i) is a
Restricted Party; (ii) has received written notice of any claim, action, suit,
proceeding or investigation against it with respect to Sanctions by any
Sanctions Authority, (iii) directly or indirectly, is conducting any trade,
business or other activities with or for the benefit of any Sanctioned Person,
or (iv) is or ever has been in breach of or subject to any claim, action, suit,
proceeding or investigation with respect to Sanctions.

 

6



--------------------------------------------------------------------------------

(l) Perfection. The security interests in the related Equipment granted by such
Seller to the Buyer hereunder in the event any sale, transfer and assignment
contemplated by this Agreement is determined not to be a sale of the related
Equipment by any Seller to Buyer constitute valid security interests in such
Equipment, securing the prompt and full payment and performance as and when due
of any and all obligations of such Seller to Buyer under this Agreement, now
existing or hereafter created.

Upon the filing of the UCC financing statement, naming such Seller as “debtor”,
naming the Buyer as “secured party” and describing the related Equipment, in the
filing office of the state of formation of such Seller, the security interests
in such Equipment granted by such Seller to the Buyer will constitute a
perfected security interest therein, prior to all other Liens; and

Other than the security interest granted to the Buyer hereunder, it has not,
other than the Permitted Equipment Liens, pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of the related Equipment. Except
in connection with Permitted Equipment Liens pursuant to the Loan Documents, it
has not authorized the filing of or is aware of any financing statements against
it that include a description of collateral covering such Equipment other than
any financing statement that has been terminated and/or fully and validly
assigned to it on or prior to the date hereof.

(m) Eligible Equipment. All Equipment transferred by such Seller hereunder is
Eligible Equipment.

SECTION 3.3 Additional Representations and Warranties of the Buyer. Buyer
represents and warrants to the Sellers as of the date hereof and the initial
Lease Closing Date that it is not an “investment company” under (and as defined
in) the Investment Company Act.

ARTICLE IV

GENERAL COVENANTS

SECTION 4.1 Mutual Covenants. At all times from the date hereof to the
Termination Date, each Seller and the Buyer shall:

(a) [Reserved].

(b) Preservation of Existence. Except as expressly permitted by Sections 4.2(f)
or 4.2(g) with respect to the Sellers, preserve and maintain its existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing in each jurisdiction except where
the failure to qualify or preserve and maintain such existence, rights,
franchises, privileges and qualification could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) [Reserved].

(d) Books and Records. Maintain proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities will be made.

 

7



--------------------------------------------------------------------------------

(e) Servicing Information. With respect to the Buyer, provide to the Servicer
all data and other information necessary to permit the Servicer to prepare and
deliver each Servicing Report in accordance with and at the times required under
the Servicing Agreement and to otherwise perform its obligations under the
Servicing Agreement.

(f) Notices. With respect to the Buyer, promptly (and, in any case, within five
(5) business days after obtaining Knowledge thereof) notify Sellers of the
existence of any Default or Event of Default, in each case, as defined in each
of the Senior Credit Agreement, the Tranche A Second Lien Loan Agreement, the
Tranche B Third Lien Loan Agreement and the Tranche C Fourth Lien Loan
Agreement.

SECTION 4.2 Additional Covenants of the Sellers. At all times from the date
hereof to the Termination Date, each Seller shall:

(a) Evidence of Purchase. Maintain its accounting records to evidence that the
related Equipment have been irrevocably transferred to the Buyer in accordance
with this Agreement.

(b) Location of Records. Keep its chief executive office and principal place of
business at the address of such Seller referred to in Schedule III or, upon
thirty (30) days’ prior written notice to the Buyer, the Senior Security Agent,
the Tranche A Security Agent, the Tranche B Security Agent and the Tranche C
Security Agent, at such other locations in jurisdictions where all action
required under the Master Lease Agreement shall have been taken and completed.

(c) Continuation Statements. Authorize and deliver and file or cause to be filed
appropriate continuation statements not earlier than six months and not later
than one month prior to the fifth anniversary of the date of filing of the
financing statements filed in connection with the initial Lease Closing Date or
any other financing statement filed pursuant to this Agreement, in each case
naming such Seller as debtor, if the Termination Date shall not have occurred.

(d) Further Assurances. From time to time, at its expense, promptly execute and
deliver all further instruments and documents, and take all further action that
the Buyer or any of its assignees or pledgees under the Transaction Documents
may reasonably request in order to perfect, protect or more fully evidence the
purchases, sales and assignments and security interests hereunder, or to enable
the Buyer or any such assignee or pledgees to exercise or enforce any of its
respective rights with respect to the Equipment. Without limiting the generality
of the foregoing, each Seller will upon the request of the Buyer or any of its
assignees under the Transaction Documents authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate.

(e) Tax Matters. Pay and discharge, or cause the payment and discharge of, all
taxes of such Seller when due and payable, except (x) such as may be paid
thereafter without penalty, (y) such as may be contested in good faith by
appropriate proceeding and for which an adequate reserve has been established
and is maintained in accordance with GAAP or (iii) where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(f) Mergers, Sales, Etc. Not consolidate or merge with or into any other Person
or sell, lease or transfer all or substantially any portion of its property and
assets, or agree to do any of the foregoing, except that (i) any Seller can
merge with or consolidate into, or sell all or substantially all of its assets
to another Seller, (ii) any Seller can merge with or consolidate into, or sell
all or substantially all of its assets to any Person that is a Subsidiary of
Sprint, so long as such Person assumes all of the Seller’s obligations under
this Agreement and the Master Lease Agreement, (iii) any Person can merge into
or consolidate with, or sell all or substantially all of its assets to any
Seller, and (iv) any Seller can merge with or consolidate into, or sell all or
substantially all of its assets to any Person other than a Seller so long as
(A) the Buyer and the Applicable Parties shall have received 30 days’ prior
written notice thereof, (B) no Lease Event of Default or Lease Default has
occurred and is continuing or would result immediately after giving effect
thereto, (C) the Buyer and the Applicable Parties shall have consented in
writing thereto, if the resulting entity following such merger, consolidation or
other restructuring is any Person other than such Seller and (D) the Buyer and
the Applicable Parties receive such additional certifications as the Buyer or
the Applicable Parties, respectively, shall reasonably request. Within ten
(10) Business Days thereof, the Seller shall provide written notice to each of
the Buyer, the Senior Security Agent, the Tranche A Security Agent, the Tranche
B Security Agent and the Tranche C Security Agent of any such merger or
consolidation.

(g) Change in Organization, Etc. Not change its jurisdiction of organization or
incorporation or its name, identity or corporate organization structure or make
any other change such that any financing statement filed or other action taken
to perfect the Buyer’s interests hereunder would become seriously misleading or
would otherwise be rendered ineffective unless such Seller shall have given the
Buyer and the Applicable Parties not less than 30 days’ prior written notice of
such change and such Seller shall have taken all action necessary or desirable
to continue to perfect the Buyer’s (or its assignees’ or pledgees’) interests
hereunder.

(h) Compliance with Laws and Agreements. Comply with all applicable Laws,
regulations, policies and orders of any Governmental Authority applicable to it,
its property or its performance under this Agreement (including, without
limitation, all applicable telecommunication, national security and FCC
regulations, the U.S. Foreign Corrupt Practices Act and international anti-money
laundering laws applicable to it) except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

ARTICLE V

INDEMNIFICATION

SECTION 5.1 Indemnities by the Sellers.

(a) General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under applicable Law, each Seller agrees to indemnify and
hold harmless the Buyer, and any of Buyer’s respective successors, assigns,
creditors (including any

 

9



--------------------------------------------------------------------------------

agent for a group of creditors; provided that the obligation to indemnify the
expenses of any such agent under this Section 5.1(a) shall be limited to the
expenses of two agents for each class of creditors) and pledgees and their
respective employees, officers, directors and equityholders (each an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
and documented attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of, relating to or in connection with this Agreement,
any of the transactions contemplated thereby, or otherwise arising out of or
relating to or resulting from the actions or inactions of such Seller, provided,
however, notwithstanding anything to the contrary in this Article V, excluding
Indemnified Amounts solely to the extent (x) resulting from the gross negligence
or willful misconduct on the part of such Indemnified Party as determined by a
final non-appealable judgment by a court of competent jurisdiction or
(y) resulting from a claim brought by such Seller against an Indemnified Party
for breach of such Indemnified Party’s obligations under any Loan Document as
determined by a final non-appealable judgment by a court of competent
jurisdiction. Without limiting the foregoing, such Seller shall indemnify,
subject to the express limitations set forth in this Section 5.1, and hold
harmless each Indemnified Party for any and all Indemnified Amounts arising out
of, relating to or resulting from:

(i) the transfer by such Seller of any interest in the related Equipment;

(ii) any representation or warranty made by such Seller under or in connection
with this Agreement or any other information or report delivered by or on behalf
of such Seller pursuant hereto, which shall have been untrue, false or incorrect
when made or deemed made;

(iii) the lack of an enforceable ownership interest, or a first priority
perfected security interest, in the related Equipment against all Persons
(including any bankruptcy trustee or similar Person);

(iv) any suit or claim related to the related Equipment (including any products
liability or Environmental Liability claim);

(v) failure by such Seller to comply with the “bulk sales” or analogous laws of
any jurisdiction; or

(vi) any loss arising, directly or indirectly, as a result of the imposition of
sales or as a result of the imposition of sales, use, transfer, goods and
services, registration, stamp, recording, documentary, and similar taxes or the
failure by such Seller to timely collect and remit to the appropriate authority
any such taxes.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Amendments, etc. No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure by the Buyer
therefrom, shall in any event be effective unless the same shall be in writing
and signed by each of the Buyer, the applicable Seller, and the Applicable
Parties.

 

10



--------------------------------------------------------------------------------

SECTION 6.2 No Waiver; Remedies. No failure on the part of any Party hereto to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by Law.

SECTION 6.3 Notices, Etc. The provisions of Section 11.3 of the Master Lease
Agreement shall apply as if fully set forth herein.

SECTION 6.4 Binding Effect; Assignment. The parties to this Agreement may not
assign any rights under this Agreement, except with the consent of the other
parties to this Agreement; provided, that, the Buyer may pledge and collaterally
assign its rights under this Agreement to the Senior Security Agent under the
Senior Security Agreement, to the Tranche A Security Agent under the Tranche A
Security Agreement, to the Tranche B Security Agent under the Tranche B Security
Agreement and to the Tranche C Security Agent under the Tranche C Security
Agreement. Furthermore, the Buyer may assign all of its rights under this
Agreement to the purchaser identified in the Purchase Agreement or otherwise in
accordance with this Agreement.

SECTION 6.5 Third Party Rights. This Agreement shall, to the extent provided
herein, inure to the benefit of the Buyer and Buyer’s successors, assignees and
pledgees. Each Party hereto acknowledges that Buyer’s rights under this
Agreement may be assigned, and consents to such assignment and to the exercise
of those rights directly by any such assignee. Each Party hereto acknowledges
that each of the Senior Administrative Agent (and any assignee thereof), the
Tranche A Administrative Agent (and any assignee thereof), the Tranche B
Administrative Agent (and any assignee thereof), the Tranche C Administrative
Agent (and any assignee thereof), the Senior Security Agent (and any assignee
thereof) (for and on behalf of it and the other Credit Parties (as defined in
the Senior Credit Agreement)), the Tranche A Security Agent (and any assignee
thereof) (for and on behalf of it and the other Credit Parties (as defined in
the Tranche A Second Lien Loan Agreement)), the Tranche B Security Agent (and
any assignee thereof) (for and on behalf of it and the other Credit Parties (as
defined in the Tranche B Third Lien Loan Agreement)) and the Tranche C Security
Agent (for and on behalf of it and the other Credit Parties (as defined in the
Tranche C Fourth Lien Loan Agreement)) shall be express third party
beneficiaries of this Agreement, with the right to enforce any provisions of
this Agreement as if it were a direct party hereto. Each Seller hereby consents
to the exercise of remedies by Buyer and Buyer’s successors, assignees, and
pledgees upon the occurrence and during the continuance of any Lease Event of
Default. NO SELLER SHALL ASSIGN, DELEGATE, TRANSFER OR ENCUMBER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER.

SECTION 6.6 Survival. The rights and remedies with respect to any breach of any
representation and warranty made by any Seller or the Buyer pursuant to Article
III and the provisions of Sections 5.1, 6.4, 6.5, this Section 6.6, 6.8, 6.9,
6.10, 6.11, and 6.12 shall survive any termination of this Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 6.7 Costs and Expenses. Each Party agrees to pay its own out-of-pocket
costs and expenses incurred in connection with the negotiation, preparation,
execution and delivery of any amendment of or consent or waiver under this
Agreement.

SECTION 6.8 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

SECTION 6.9 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF.

SECTION 6.10 Waiver of Jury Trial. EACH SELLER AND THE BUYER HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

SECTION 6.11 Consent to Jurisdiction; Waiver of Immunities. EACH SELLER AND THE
BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

 

12



--------------------------------------------------------------------------------

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 6.12 No Proceedings. The provisions of Section 11.10 of the Master Lease
Agreement shall apply as if fully set forth herein.

SECTION 6.13 Severability. Any provisions of this Agreement that are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized signatories, as of the date first above
written.

 

SELLERS: [                    ] By:  

 

Name:   Title:   [                    ] By:  

 

Name:   Title:  

 

14



--------------------------------------------------------------------------------

[                    ] as Buyer By:  

 

Name:   Title:  

 

15